Citation Nr: 0510612	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  01-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected status post fusion of L4-L5-S1 and micro-
diskectomy of L3-L4, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from September 1976 to July 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned a 40 percent 
disability rating for the veteran's service-connected low 
back disability.  

In September 2000, the RO also granted service connection for 
a left heel calcaneal spur, evaluated as noncompensable.  The 
veteran was notified of the RO's decision by letter dated 
October 11, 2000, and he filed a notice of disagreement in 
March 2001.  A statement of the case was issued on March 28, 
2001.  The veteran's representative completed a Statement of 
Accredited Representation in Appealed Case on October 23, 
2001.  However, because the veteran did not file a timely 
substantive appeal concerning this claim, it is not currently 
on appeal before the Board.  See 38 C.F.R. §§ 20.200, 
20.302(b) (2004).  

The veteran's appeal was last before the Board in March 2004, 
at which time it was remanded to the RO for due process 
considerations and to obtain additional evidence.  The case 
has since been returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's service-connected residuals of a low back 
injury with status post fusion at L4-L5 and L5-S1 and 
microdiscectomy at L3-4, with radicular pain and numbness 
into the right lower extremity is manifested by some 
limitation of motion with some neurological findings 
suggesting a progressive disability picture which more nearly 
approximates pronounced intervertebral disc syndrome of the 
lower spine with little intermittent relief.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
a 60 percent rating for the service-connected back disability 
have been met.  38 U.S.CA. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.71a, Diagnostic Codes 5293 (2002) and 
(2003) and  Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
(November 2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decision that 
denied the veteran's request, the Board Remands of January 
2002 and March 2004, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions.  He was 
informed that he had to submit evidence showing that his 
disability of the lumbar segment of the spine was more 
disabling, thus qualifying him for a disability evaluation in 
excess of 40 percent.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in letters issued in March 2002, April 2002, 
October 2003, and April 2004, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA also informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA.  The veteran provided the 
requisite information and those documents were obtained, and 
have been included in the veteran's claim folder.  The 
veteran was also given an opportunity to present testimonial 
evidence before the RO and the Board.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinions with respect to his claim and the VA has obtained 
all known documents and information that would substantiate 
the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
examinations of his back over the course of this appeal.  In 
fact, when the Board believed that it did not have enough 
information concerning the symptoms and manifestations 
produced by the back disability, it sent the claim back to 
the RO on two different occasions for the purpose of 
obtaining that information.  It seems clear to the Board that 
the VA has attempted to acquire a complete and detailed 
picture of the veteran's lower back disability.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
issue addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letters, dated March 
2002, April 2002, October 2003, and April 2004, that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue before the Board, the 
appeal does stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran's lower back disability has been rated pursuant 
to Diagnostic Code 5293.  38 C.F.R. Part 4 (2002).  He has 
been assigned a 40 percent disability rating.  During the 
pendency of the veteran's appeal, there have been changes to 
the criteria governing the evaluation of spine disabilities.  
The VA issued revised regulations concerning the sections of 
the VA Schedule for Rating Disabilities (Rating Schedule) 
that deal with intervertebral disc syndrome.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  And VA further revised 
the rating criteria to provide a new General Rating Formula 
for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).

Under the criteria in effect prior to 2002 and 2003, a 
higher, 60 percent evaluation is afforded under Diagnostic 
Code 5285 for the residuals of fractured vertebrae without 
cord involvement characterized with abnormal mobility 
requiring a neck brace.  A 100 percent evaluation is afforded 
for the residuals of fractured vertebrae with cord 
involvement, where the veteran is bedridden, or where long 
leg braces are required.  A 100 percent evaluation is also to 
be considered under the provisions of special monthly 
compensation for lesser involvement with limited motion and 
nerve paralysis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).

Under Diagnostic Code 5286, a 60 percent evaluation is 
warranted for ankylosis of the spine at a favorable angle.  A 
100 percent evaluation is warranted for ankylosis of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  Under Diagnostic 
Code 5289, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine.  See 38 C.F.R. § 
4.71(a), Diagnostic Codes 5286, 5289 (2002)

Diagnostic Code 5293 provides a 40 percent evaluation for 
severe, recurring attacks, with intermittent relief and a 60 
percent evaluation is granted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (2002).

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  Nevertheless, the limitation of motion 
rating criteria does not exceed 40 percent; therefore, it is 
not for application.  See 38 C.F.R. Part 4, Diagnostic Code 
5292 (2002).

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2004).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  

A higher, 60 percent, evaluation is also available under 
Diagnostic Code 5243, where the veteran experiences 
incapacitating episodes of intervertebral disc syndrome 
(preoperatively or postoperatively) having a total duration 
of at least 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 through 5243 (2004).

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2004) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Normal ranges of motion of the thoracolumbar spine are 
specified under the new criteria as zero to 90 degrees 
forward flexion, zero to 30 degrees extension, zero to 30 
degrees lateral flexion, and zero to 30 degrees lateral 
rotation.  See also 38 C.F.R. § 4.71a, Plate V (2004).

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  The medical 
records indicate that as a result of the lumbar laminectomy, 
two of the veteran's lumbar segments of the spine have been 
fused.  As such, per the definition provided above, there is 
ankylosis.  Nevertheless, unfavorable ankylosis has not been 
diagnosed.  Because unfavorable ankylosis of the lumbar 
segment of the spine has not been diagnosed, Diagnostic Codes 
5289 and 5240 are not for application.  38 C.F.R. Part 4 
(2002) and (2004).  

Since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine or since ankylosis in an 
unfavorable position is not present and because ankylosis of 
the "spine" at a favorable angle has not been reported, 
38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286 (2003) are 
also not pertinent.  The Board would add that under the 
revised rating criteria, because unfavorable ankylosis is 
required for the awarding of a 50 or 100 percent disability 
rating under Diagnostic Codes 5235 through 5242, and since 
unfavorable ankylosis has not been diagnosed, these criteria 
are also not for application.  38 C.F.R. Part 4 (2004).  

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2004), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.  

In January 1991, service connection was granted for post 
operative residuals of a surgical procedure of the lumbar 
spine.  The disability was classified under 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1990) and was assigned a 10 percent 
rating.  

In 1999, the veteran submitted a claim to the RO asking that 
his back disability be rated higher.  Based on the veteran's 
hospitalization and treatment records which showed the 
veteran undergoing another surgery on his back, the RO 
assigned a 100 percent temporary total rating.  The rating 
was for the period of December 7, 1999, to March 1, 2000.  
The rating was, at least on paper, reduced to 10 percent for 
the period after March 1, 2000.  This action was issued in 
February 2000.  

In June 2000, the veteran underwent a VA medical examination 
of his back.  The examiner noted that the veteran's 1999 back 
surgery had failed and that the veteran was suffering from 
degenerative disc disease of the lumbar segment of the spine.  
Tenderness and bulging along the spine were reported, and the 
range of motion was measured as 60 degrees of flexion, 20 
degrees right and left bending, and 0 degrees of extension.  
Subsequent to the examination, the RO concluded that an 
increased evaluation was warranted.  A 40 percent rating was 
assigned, and the percentage was made effective the day after 
the veteran's temporary total rating ceased to be in effect.

The veteran was notified of that decision and he subsequently 
filed a notice of disagreement.  He claimed that his service-
connected back disability was more disabling and asked that 
an evaluation in excess of 40 percent be assigned.  

As a result of the veteran's appeal and the Board's first 
Remand, the veteran underwent an examination of the spine in 
June 2002.  Prior to the examination, the veteran complained 
of back pain, muscle spasms, and hyperesthesia.  The veteran 
admitted that he was able to carry out the activities of 
daily living "fairly well" and he did not depend on 
assistive devices for his back.  Upon examination, the range 
of motion measurements were found to be:

Flexion				80 degrees
Right and Left Bending		25 degrees
Extension				0 degrees

The examiner found neurological symptoms in the right leg.  
However, there was no weakness or atrophy in the lower 
extremities.  The veteran did not show any weakened movement, 
excessive fatigability, or incoordination.  Although it was 
noted that the veteran had flare-ups of pain periodically, 
which had an effect on his range of motion, the doctor was 
unable to annotate the restrictions.  The examiner further 
noted that although the veteran did suffer pain, his 
employment was not affected by his back disability.  

The veteran underwent in orthopedic and neurological 
examinations in April 2004.  On the orthopedic examination, 
the following range of motion measurements were:

Flexion				60 degrees
Right and Left Bending		20 degrees
Extension				10 degrees
Right and Left Rotation 		5 degrees

The examiner reported that the veteran had painful straight 
leg raising on the right side.  However, there was no sign of 
hypersensitivity of the right leg, knee, thigh, and calf.  
Nevertheless, there was some hypersensitivity to pinprick but 
no sensory deficits.  Although the examiner wrote that the 
veteran suffered increased pain on use of the back, the 
examiner stated that the veteran was not restricted by his 
service-connected back disability.  

With respect to the neurological examination, the neurologist 
diagnosed the veteran as having sensory motor neuropathy of 
the right lower extremity secondary to degenerative disc 
disease.  A reading of the report indicates that the examiner 
did not characterize the veteran's sciatic nerve as paralyzed 
or partially paralyzed as a result of the service-connected 
disc disorder.  However, the examination did state that there 
was some kind of neurological deficiency.  

The most recent VA examination reports are definite in the 
conclusions that the veteran is suffering from sciatic 
neuropathy as a result of his lower back disability.  Both of 
the examinations chronicle the neurological symptoms 
attributable to the veteran's disc disease.  The examinations 
both report that the veteran was suffering from moderate 
right lower extremity radiculopathy.  Nevertheless, the 
medical evidence does not establish atrophy of the involved 
nerves or for even the muscle spasms of the back.  Moreover, 
the veteran has not experienced paralysis of the nerves and 
the veteran has been capable of moving his right lower 
extremity, even though he complains of pain.  

With respect to the veteran's restriction of motion, the 
highest evaluation available under 38 C.F.R. Part 4, 
Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
(2003) is 40 percent.  The veteran has been assigned the 
highest rating available under this diagnostic code, and 
pursuant to the instructions for rating intervertebral disc 
syndrome, the limitation of motion code is the only one that 
can be used.  No other diagnostic codes are for application.

Additionally, none of the medical records suggest or 
insinuate that the veteran has been bedridden solely as a 
result of his service-connected lower back disorder.  In 
conjunction with the veteran's claim, the veteran's medical 
treatment records from the VA medical treatment facility in 
Miami were obtained.  These records are from 1999 to the 
present.  These records do not show that he has been 
prescribed bed rest for a period of six weeks or more by his 
treating, or any other, physician.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  They do reflect an increase in severity of the 
condition since he was evaluated as 40 percent disabled.  
They do suggest that the veteran's condition is presently 
under evaluated.  The records do reveal neurological findings 
consistent with a more severe condition affecting the lumbar 
spine or the discs that would entitle him to a higher rating.  
The VA medical examination reports have noted persistent 
radicular symptoms.  Moreover, the veteran has complained of 
persistent pain and discomfort that has not been relieved by 
pain medications or therapy.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have been presented.  The evidence proffered 
does show a pronounced intervertebral disc syndrome with 
persistent symptoms similar to sciatic neuropathy.  Thus, 
under the old rating criteria, in effect prior to September 
22, 2002, a disability evaluation of 60 percent is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 5293 (2002).

The Board has considered whether the veteran would be 
entitled to a rating in excess of 60 percent after September 
22, 2002, under the revised rating criteria.  Under the 
criteria in effect prior to September 26, 2003, the medical 
evidence does not show that that he has moderate sciatic 
nerve involvement, which would qualify the veteran for a 
higher evaluation.  Moreover, there is no evidence showing 
that after September 25, 2003, the veteran had incapacitating 
episodes lasting six weeks or more, along with neurological 
involvement.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has 
limitation of motion of the lumbar spine, and that there is 
pain on motion.  Limited motion of the lumbar segment of the 
spine results in a certain level of functional loss.  
However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with 
use.  

In sum, the Board grants a 60 percent disability rating for a 
lower back disability, subject to the precepts of VAOGC 3-
2000, and in accordance with 38 C.F.R. Part 4, Diagnostic 
Code 5293 (2002).  The benefit-of-the-doubt- rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disc disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

A disability rating of 60 percent for the residuals of a low 
back injury with status post fusion at L4-L5 and L5-S1 and 
microdiscectomy at L3-4, with radicular pain and numbness 
into the right lower extremity is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


